THE BLACKWING GROUP, LLC 18921G E VALLEY VIEW PARKWAY #325 INDEPENDENCE, MO 64055 816-813-0098 March 16, 2009 Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 RE: Corporate Security Consultants, Inc. We have read the statements that we understand Corporate Security Consultants, Inc. will include under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. Regards, /s/ The Blackwing Group, LLC Certified Public Accountants
